Citation Nr: 0028100	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  94-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for traumatic lumbar 
myositis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision of the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the veteran's 10 
percent evaluation for traumatic lumbar myositis.  The 
veteran and his representative appeared before a hearing 
officer at a hearing at the RO in June 1993.  In a February 
1994 rating decision following the hearing officer's 
decision, the veteran's evaluation was increased to 20 
percent.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for his traumatic lumbar myositis to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's traumatic lumbar myositis has been manifested 
primarily by objective evidence of moderate limitation of 
motion of the lumbar spine and muscle spasm.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
traumatic lumbar myositis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5021, 5292, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for traumatic lumbar 
myositis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  All relevant facts on this issue have been 
properly developed and the duty to assist has been met. 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Service medical records reveal that the veteran injured his 
back in December 1977 and November 1978 during service.  A 
June 1979 VA examination revealed mild to moderate tenderness 
in the lumbar area with moderate spasms.  The diagnosis was 
chronic traumatic myositis of the lumbar paravertebral 
muscles.  In a November 1979 rating decision, the RO granted 
service connection for chronic traumatic myositis of the 
lumbar paravertebral muscles and assigned a 10 percent 
disability evaluation.  

In October 1991, the veteran requested an increased 
evaluation for his service-connected back disorder as it had 
worsened following a car accident.

VA medical records from June 1991 to April 1993 show 
complaints of low back pain.  Tenderness to palpation at the 
paravertebral muscles of the lumbosacral area of the back was 
noted on evaluation.  There was full range of motion of the 
back, upper extremities, and lower extremities with pain 
noted on extreme of flexion.  Diagnoses included lumbar 
myositis and chronic low back pain probably secondary to 
mechanical factors such as poor posture, hamstring 
shortening, and weak abdominal wall.

At his June 1993 hearing, the veteran testified that his back 
disorder had worsened and that he experienced constant back 
pain limiting his activities.  The veteran also testified 
that he had been in a car accident in 1991 and injured his 
left leg and that his back had worsened thereafter.

At a June 1993 VA examination, the veteran complained of 
continuous low back pain exacerbated with activity including 
walking and prolonged standing.  On evaluation, his gait was 
erect but guarded and assisted by a cane.  There was 
straightening of the lumbar lordotic curve and pain to 
pressure with evidence of moderate to severe spasms of the 
lumbar paravertebral muscles.  Range of motion revealed 
flexion to 70 degrees, lateral flexion to 10 degrees, and 
rotation to 30 degrees.  The examiner noted that the 
veteran's movements were painful and limited.  Straight leg 
raising and knee extension at 80 and 160 degrees bilaterally 
elicited back pains.  The diagnoses include lumbar 
paravertebral myositis.  A September 1993 CT scan of the 
lumbosacral spine revealed mild diffuse disc bulging at L4-5.

The RO, in a February 1994 rating decision, increased the 
veteran's evaluation from 10 to 20 percent for his traumatic 
lumbar myositis.

VA medical records from May to November 1994 revealed 
complaints of low back pain.  On evaluation, decreased 
flexibility with forward flexion to 80 degrees was noted.  X-
ray studies revealed straightening go the spine and 
paralumbar muscle spasms.  The diagnoses included chronic low 
back pain without evidence of radiculopathy.

At a September 1995 VA examination, the veteran complained of 
low back pain with radiation to the spine associated with leg 
pain.  On evaluation, there were no postural abnormalities or 
fixed deformities.  There was tenderness to palpation of the 
lumbar paravertebral muscles.  Range of motion of the lumbar 
spine revealed forward flexion, right and left lateral 
flexion, and bilateral rotation of 30 degrees, and extension 
to 20 degrees.  The examiner noted that there was exquisite 
pain objectively on all movements of the lumbar spine.  There 
was no muscle atrophy of the lower extremities and negative 
straight leg raising.  The diagnoses were thoracolumbar 
paravertebral myositis and L4-5 bulging disc by CT scan.
  
At an October 1999 VA examination, the veteran reported that 
he had had no visits to doctors or hospitals for severe low 
back pain in the past year, but that he experienced about 10 
episodes of severe back pain during this time which he 
treated with rest, hot packs, and linament.  On evaluation, 
range of motion revealed forward flexion to 40 degrees, 
backward extension to 30 degrees, lateral flexions to 40 
degrees, and bilateral rotation to 35 degrees.  Mild lumbar 
paravertebral muscle spasm and tenderness to palpation of the 
lumbar paravertebral muscles were noted.  The examiner noted 
that there was no objective evidence of painful motion on 
movement or any evidence of weakness in the legs.  Straight 
leg raising was negative bilaterally.  The diagnosis was 
traumatic lumbar myositis. 

The RO evaluated the veteran's back disability under 
Diagnostic Codes 5021-5292.  Diagnostic Code 5021 pertains to 
myositis.  The note following this code states that the 
diseases under diagnostic codes 5013 through 5024 will rated 
on limitation of motion of the affected part.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5021 (1999).  Under Diagnostic Code 
5292, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine and a 20 percent 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  A 40 percent requires severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292 
(1999).  

The Board will also consider Diagnostic Code 5295, which 
provides for the evaluation of lumbar strain.  Under 
Diagnostic Code 5295, a 10 percent evaluation is warranted 
when there is characteristic pain on motion.  A 20 percent 
evaluation is warranted with muscle spasm on extreme forward 
bending and loss of lateral spine motion unilateral, in 
standing position.  An evaluation of 40 percent is provided 
where the lumbosacral strain is shown to be severe, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

The veteran is competent to report his symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, he has not 
provided any basis to award an evaluation in excess of 20 
percent for the lumbar spine.  Although there was spasm, a 20 
percent evaluation contemplates the presence of spasm.  See 
Code 5295.  There has never been evidence of a positive 
Goldthwait's sign, characterization of the back strain as 
"severe", marked limitation of motion, abnormal mobility on 
forced motion or listing of the whole spine.  Additionally, 
while there was some limitation of motion with forward 
flexion ranging from 30 to 80 degrees and extension ranging 
from 20 to 30 degrees, the range of motion exercises did not 
indicate severe limitation of motion of the lumbar spine.  
Accordingly, he is not entitled to a rating greater than the 
currently assigned 20 percent under Diagnostic Codes 5292 or 
5295. 

With respect to the application of 38 C.F.R. §§ 4.40, 4.45, 
the most recent VA examination specifically found no 
objective evidence of pain on motion or weakness associated 
with the back disability.  Accordingly, there is no basis for  
additional compensation for the back disability under these 
regulations.

The veteran does not suffer from intervertebral disc 
syndrome, so that rating under Diagnostic Code 5293 would not 
be appropriate.

The preponderance of evidence is against an evaluation in 
excess of 20 for traumatic lumbar myositis.  The appeal is 
denied.


	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for traumatic lumbar 
myositis is denied.  



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

